Citation Nr: 0024210	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  92-55 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether death pension benefits under the provisions of 
Section 306 of Public Law 95-588, were properly terminated 
December 31, 1982.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran had active military service from August 1944 to 
July 1946.  He died in July 1977.  The appellant is his 
surviving spouse.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).  A copy of that decision is not of record.  The 
issue on appeal when the appellant's case was docketed at the 
Board in January 1992 was entitlement to death pension 
benefits under the provisions of Section 306 of Public Law 
95-588 after December 31, 1980.  In a decision dated April 
29, 1993, however, the Board dismissed the appeal because 
there was no timely notice of disagreement with regard to an 
August 1982 decision that terminated, after December 31, 
1980, appellant's entitlement to Section 306 pension 
benefits.  The appellant appealed that Board decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court), which, 
pursuant to the Secretary's unopposed motion for remand, 
vacated the Board decision and remanded the matter on October 
7, 1994. 

The motion directed that the Board consider and discuss the 
issue of whether the appellant's Section 306 benefits were 
properly terminated effective December 31, 1980, and, if not, 
whether she was entitled to restoration of those benefits.  
The motion also directed the Board to consider the issue of 
reopening the claim for Section 306 benefits after the August 
1982 decision terminating entitlement, and, in that respect, 
to consider the validity of a September 1989 purported notice 
of disagreement.

Following development directed by the Board in its February 
1995 remand, the RO concluded that termination of Section 306 
benefits as of December 31, 1980, was not proper, and in May 
1995 reinstated the benefits effective from January 1, 1981, 
through December 31, 1982.  The appellant was advised of that 
decision in a May 1995 supplemental statement of the case.  A 
written argument dated November 16, 1995, submitted on 
appellant's behalf by her authorized representative, was 
construed by the Board as a timely notice of disagreement 
with that determination.  In a January 1996 remand decision 
the Board directed that the RO prepare a statement of the 
case that set forth the reasons for the denial of the claim 
of entitlement to Section 306 death pension benefits after 
December 31, 1982, and the applicable laws and regulations.  
A statement of the case dated February 15, 1996, was 
prepared.  A substantive appeal was filed February 23, 1996.  
A hearing was scheduled to be held at the RO in March 1996, 
but was not conducted as the appellant did not appear for it.  
The case was again remanded by the Board in September 1997.  

In light of procedural history outlined above, the issue 
currently in appellate status is as listed above.  


FINDINGS OF FACT

1.  The appellant had been in receipt of Section 306 death 
pension benefits since January 1978.

2.  The appellant's reported income in 1982 was $7,890. 

3.  The appellant's income in 1983 of $12,338, less 
deductible unusual medical expenses of $3,251, resulted in 
countable income in excess of $9,000 for 1983.  

4.  The increase in the appellant's income in 1983 could not 
reasonably have been anticipated based on the amount actually 
received in 1982.  


CONCLUSION OF LAW

The evidence establishes that the appellant was entitled to 
Section 306 death pension through December 31, 1983, but not 
beyond that date.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.26, 
3.262, 3.660, 3.960 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts regarding this claim 
has been properly developed to the extent indicated by law 
and that no further assistance to the appellant is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

For historical purposes, a review of the record reveals that 
in March 1978, the appellant was awarded Section 306 death 
pension benefits effective January 1978.  Thereafter, she 
continued to receive such pension, which included additional 
benefits on behalf of her children.  In a statement received 
in April 1979, the appellant reported that she had secured 
employment, and was to begin earning $480 per month.  Based 
on this information (and the fact that the appellant had 
previously reported the receipt of income from the  Social 
Security Administration (SSA)), the RO, in September 1979, 
informed the appellant that her Section 306 benefits would be 
terminated effective January 1, 1980 (see 38 C.F.R. § 3.660 
(1999)).  

The appellant appealed this determination, and ultimately, by 
a March 1982 RO action, her Section 306 death pension 
benefits were retroactively reinstated.  Essentially, the RO 
gave consideration to a higher amount of unusual medical 
expenses paid in 1979 than previously considered.  In June 
1982, however, the RO terminated the appellant's Section 306 
pension effective January 1, 1981 (December 31, 1980), based 
on excessive income.  

Finally, in a May 1995 action, the RO reinstated the 
appellant's Section 306 death pension benefits from December 
31, 1980 through December 31, 1982.  The appellant and her 
representative essentially contend that Section 306 death 
pension benefits should be extended beyond December 31, 1982.  

Applicable regulations provide that Section 306 pension shall 
be terminated when the pensioner's countable annual income, 
determined under 38 C.F.R. §§ 3.250 to 3.270, exceeds the 
applicable amount stated in 38 C.F.R. § 3.26(a) (1999).  
Termination of section 306 pension precludes a person from 
thereafter establishing entitlement  under any other pension 
program except the improved pension program.  38 C.F.R. 
§ 3.960 (1999).  Where discontinuance of a running award of 
Section 306 pension is required because of an increase in 
income, which increase could not reasonably have been 
anticipated based on the amount actually received from that 
source the year before, the reduction or discontinuance shall 
be made effective the end of the year in which the increase 
occurred.  38 C.F.R. § 3.660 (1999).

For the purposes of determining whether a claimant is 
entitled/remains entitled to Section 306 pension, all income 
from sources such as wages, salaries, earnings, bonuses from 
employers, income from a business or profession or from 
investments or rents as well as the fair value of personal 
services, goods or room and board received in lieu thereof 
will be included.  There will be excluded from the amount of 
the claimant's annual income any unreimbursed amounts which 
have been paid within the calendar year for "unusual medical 
expenses" regardless of the year the indebtedness was 
incurred.  The term "unusual" means excessive; it does not 
describe the nature of a medical condition but rather the 
amount expended for medical treatment in relationship to the 
claimant's resources available for sustaining a reasonable 
mode of life.  Unreimbursed expenditures which exceed 5 
percent of the claimant's reported annual income will be 
considered unusual.  38 C.F.R. § 3.262 (1999).

Effective June 1, 1982, the rate of Section 306 death pension 
entitled to a surviving spouse and children on December 31, 
1978, would be continued if the surviving spouse's IVAP 
(income for VA purposes) for 1982 was $8,149 or less.  See VA 
Manual M 21-1, Part I, Appendix B (Change 328).  Effective 
December 1, 1983, the rate of Section 306 death pension 
entitled to a surviving spouse and children on December 31, 
1978, would be continued if the surviving spouse's IVAP for 
1983 was $8,435 or less.  See VA Manual M 21-1, Part I, 
Appendix B (Change 364).  

A Financial Status Report (FSR) received in November 1982 
(signed by the appellant in October 1982) reflects that the 
appellant's monthly gross salary at the time was $400 per 
month and that she also received $257.50 monthly from SSA.  
The appellant also reported $90 in monthly medical expenses.  
Her reported gross annual income was therefore $7,890.  Even 
without considering applicable deductions or any medical 
expenses, it is clear that the appellant was entitled to 
continued receipt of these benefits in 1982.  

In a statement of income and net worth, and in VA Form 21-
8416a (request for information concerning unreimbursed family 
medical expenses) received in April 1984, the appellant 
reported earned income of $10,555 for 1983 and $1,982 in SSA 
income, for a total of $12,537.  Subtraction of 10 percent of 
the amount of SSA benefits yielded countable SSA benefits of 
$1,783, or a total of $12,338 in total countable income for 
1983.  See 38 C.F.R. § 3.262(e) (f).  Reported unusual 
medical expenses totaled $3,877.  Subtracting $626 (5 percent 
of the appellant's reported income) from this amount leaves 
$3,251.  Subtracting this amount from the appellant's 
reported income leaves an amount in excess of $9,000.00.  As 
such, it is clear that the appellant's income became 
excessive for continued receipt of Section 306 death pension 
benefits in 1983.  

However, in resolving all doubt in the appellant's favor, the 
Board concludes that the increase in the appellant's income 
that led to excessive income for purposes of Section 306 
pension benefits could not reasonably have been anticipated 
based on the amount actually received the year before.  As 
such, the discontinuance shall be made effective the end of 
the year in which the increase occurred, or December 31, 
1983.  38 C.F.R. § 3.660 (1999).  As such, the Board finds 
that, to this extent, the appellant's claim is granted, and 
she is entitled to Section 306 death pension through December 
31, 1983, but not thereafter.  

Regarding entitlement to the benefits past this date, the 
Board notes that the appellant and her representative have 
contended that in 1987, the appellant repaid benefits 
previously received from SSA in 1983, 1984, and 1985, and 
that these amounts should be subtracted from income received 
during those years in determining the appellant's IVAP with 
respect to continued receipt of Section 306 death pension 
benefits.  In support of their contentions, a copy of a 
check, dated in April 1987, in the amount of $3,241, and a 
receipt from SSA showing the receipt of same, was submitted 
to the claims folder, and on the top of this copy is 
handwritten "overpayment for years 1983-1984-1985."  

There is no other objective documentation indicating that 
this check, paid in April 1987, and receipt in fact 
represented payment of an overpayment for those years, nor 
does it show what amounts represented which years, 
particularly (as relevant to this matter) 1984 and 1985.  In 
any event, there is no provision in the regulations which 
would allow for the deduction of any such payments made in 
1987 against income received in earlier years.  See generally 
38 C.F.R. §§ 3.260, 3.262.   

As for any claim that Section 306 death pension should 
nevertheless be reinstated subsequent to the now December 31, 
1983 termination date due to the appellant's income 
subsequent to that date, the Board points out that, as noted 
above, termination of section 306 pension precludes a person 
from thereafter establishing entitlement under any other 
pension program except the improved pension program.  
38 C.F.R. § 3.960 (1999).


ORDER

Entitlement to Section 306 death pension through December 31, 
1983, but not thereafter, is established; to this extend the 
appeal is granted.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

